                      Case 1:18-cv-02242-PLF Document 41 Filed 03/30/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


            MASHPEE WAMPANOAG TRIBE                            )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-cv-02242-PLF
                     RYAN ZINKE, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Mashpee Wampanoag Tribe                                                                            .


Date:          03/30/2020                                                              /s/ Kenneth J. Pfaehler
                                                                                         Attorney’s signature


                                                                            Kenneth J. Pfaehler, D.C. Bar No. 461718
                                                                                     Printed name and bar number
                                                                                       DENTONS US LLP
                                                                                       1900 K Street, NW
                                                                                      Washington, DC 20006

                                                                                               Address

                                                                                  kenneth.pfaehler@dentons.com
                                                                                            E-mail address

                                                                                          (202) 408-6431
                                                                                          Telephone number

                                                                                          (202) 496-7756
                                                                                             FAX number
